Citation Nr: 1231528	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-15 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) and autoimmune deficiency syndrome (AIDS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for HIV/AIDS.  The Veteran timely appealed that decision.

On his April 2010 substantive appeal, VA Form 9, the Veteran indicated that he wished to testify at a Board hearing before a Veterans Law Judge.  The Board remanded this case in August 2011 so that such a hearing could be scheduled.  Prior to the Veteran's appearance at a hearing, he and his representative withdrew his request for a hearing in a July 2012 correspondence, which noted that he was still receiving inpatient care and no release date had been yet set for his discharge.  Accordingly, the Board will proceed to adjudication of the claim without a benefit of a hearing in this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, review of the Veteran's enlistment examination in December 1975 demonstrates normal findings at that time.  However, he did report having a history of venereal disease prior to entrance into service.  Specifically, a history of gonorrhea was noted.  The examination report indicated that the gonorrhea had been cured.

The Board takes judicial notice that no test to identify HIV/AIDS was available until 1985, approximately a decade after the Veteran's period of service.

The Veteran's service treatment records document a single complaint and treatment for blood in his septum, cough and other flu-like symptoms, as well as other treatment during service for cold and flu-like symptoms.  He and his representative argue on appeal that such symptoms during service demonstrate an early manifestation of HIV/AIDS symptomatology which would eventually become HIV/AIDS; such a primary stage is known as acute retroviral syndrome (ARS).  

Initially, the Board notes that the Veteran is due the presumption of soundness as no HIV/AIDS was noted on his enlistment examination.  See 38 U.S.C.A. § 1111 (West 2002).  Moreover, the Board has determined at this time that clear and unmistakable evidence does not exist to demonstrate that a chronic disease existed at the Veteran's time of enlistment.  The Board acknowledges that a potential risk-factor for contraction exists on the basis of his pre-service venereal disease, but nevertheless there is no clear and unmistakable evidence of any chronic disease at the time of enlistment.  Thus, the Board finds that the presumption of soundness is not rebutted in this case, and accordingly, the Board will focus solely on whether the Veteran's HIV/AIDS was incurred during service.

In light of the above service treatment records and the Veteran's contentions, the Board finds that a VA examination is necessary in this case.  Therefore, this case is remanded in order to afford the Veteran a VA examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Additionally, the Veteran has indicated that he is currently an in-patient at Rhode Island Hospital, though it is unclear what he is being treated for.  Thus, on remand, attempts to obtain those potentially relevant records should be undertaken, as appropriate.  See 38 U.S.C.A. § 5103(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Providence VA Medical Center, or any other VA medical facility that may have treated the Veteran since January 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his HIV/AIDS, which are not already of record, including Rhode Island Hospital at which the Veteran is currently an inpatient.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for VA examination to determine whether his HIV/AIDS began in, was incurred in, or was otherwise the result of military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any infectious disease found, including HIV/AIDS.  The examiner should then state whether infectious diseases found, including any HIV/AIDS, more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of or began in military service, including whether the Veteran's cold and flu-like symptoms in service are early manifestations of HIV/AIDS, eventually would be diagnosed after service.  

The examiner should specifically address the lay evidence contending that the Veteran's symptoms in service could have been ARS, a primary stage of HIV.  

The examiner should take as conclusive fact that the Veteran was sound on entrance into service, with respect to HIV/AIDS.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for service connection for HIV/AIDS.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


